Citation Nr: 1625758	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-46 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1994 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the vt if further action is required.


REMAND

VA examined the Veteran in November 2008.  The examiner opined that the Veteran's "current symptoms of depression, insomnia, anxiety and fatigue are at least as likely as not 50/50% caused by just depression and anxiety."  However, this does not address the question of when such a disability onset, which is potentially relevant in that the Veteran reported experiencing depression on his medical history survey completed in conjunction with his separation physical.  Moreover, the Veteran alleged in a September 2009 statement that an in-service motor vehicle accident (MVA) concussed his brain, which in turn caused his claimed psychiatric disorders.  The examiner did not address the impact, if any, of the MVA on the disorders.  Therefore, the Board is ordering a new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation examination by a clinician with appropriate expertise in mental health.  

The examiner's attention is called to the fact that the Veteran was involved in a motor vehicle accident in May 1996, as described in the April 2009 VA headaches examination, and he believes that a concussion from the motor vehicle accident caused his psychiatric disorders.  See September 2009 statement.  Of note, service treatment records show that the Veteran was knocked unconscious by the accident.  

The Veteran was also diagnosed with an adjustment disorder in May 1996, and he reported experiencing depression on his medical history survey completed in conjunction with his separation physical, although no psychiatric diagnosis was rendered on the separation physical. 

The examiner should diagnose any acquired psychiatric disability and the opine as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disorder, to include PTSD, depression, and anxiety, either began during or was otherwise caused by his military service, to include as a result of an in-service motor vehicle accident.  Why or why not?   

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




